Citation Nr: 1805840	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The Veteran previously submitted a claim of entitlement to service connection for hypertension which was denied in a March 2007 rating decision on the basis that the hypertension was not an undiagnosed illness, was not incurred in service, and did not manifest to a compensable degree within a year of discharge.  The March 2007 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he asserted that his hypertension could be secondary to his service-connected PTSD.  See VA Form 21-4138, February 2012.  Additionally, he testified that his private physician linked his hypertension to his PTSD.  See Hr'g Tr. at 4, May 2017.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).








REMAND

The Veteran claims entitlement to service connection for hypertension, as secondary to service-connected PTSD.  Initially, the Board notes the record shows he was diagnosed with essential hypertension in 1996 and the diagnosis was confirmed during a VA examination in October 2006.  Likewise, the record shows the Veteran is currently service-connected for PTSD.  See Rating Decision, October 2011.  As such, the resolution of this matter turns on whether a medical nexus exists between the Veteran's hypertension and his service-connected PTSD. 

In this regard, the Board notes the Veteran underwent a VA examination for his hypertension in June 2013.  In July 2013, the examiner provided a negative nexus opinion in which he concluded the Veteran's hypertension was unrelated to his PTSD because "they are two unrelated, distinct entities with neither one effecting the other." The examiner also noted his conclusion was based on a review of the medical literature without further specification or citation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Conclusory, contradictory, or incomplete analysis will render a medical opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Here, with regard to the relationship between hypertension and PTSD, the examiner essentially concluded that one condition does not cause the other.  However, the examiner failed to support his conclusion with an adequate rationale.  Indeed, the medical opinion contains no rationale at all, merely a conclusory statement and a generic reference to medical literature.  Furthermore, the examiner's use of the word "effecting" restricts the opinion to the conclusion that one condition does not cause the other.  This further renders the opinion inadequate as it fails to consider the theory of aggravation.  In other words, the opinion did not address whether the PTSD affected the Veteran's hypertension.  As such, the Board finds the July 2013 medical opinion conclusory and inadequate for adjudication purposes.  Therefore, a new adequate medical opinion must be obtained.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Refer the claims file to an examiner, with sufficient experience or expertise to render the requested opinion.  Upon a review of the record, the physician should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD caused or aggravated beyond its natural progression his hypertension. 

In proffering these opinions, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  

3.  Undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




